DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Response to Arguments
Argument:

    PNG
    media_image1.png
    218
    560
    media_image1.png
    Greyscale

Response:
As written the claims could relate to many different processes. Even simple ones. There’s nothing in the claims that would seem to require processing vast amounts of data beyond the scope of humans. To the contrary, applicant’s background [3} seems to indicate the underlying concepts would traditionally be done by a person.
Adding a computer to a perform a process that could otherwise be done manually does not provide an improvement or a practical application/significantly more.
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Argument:


    PNG
    media_image2.png
    132
    550
    media_image2.png
    Greyscale

Response:
The examiner disagrees. MPEP 2106.05(f) states; Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Here the claim is merely using the computer to store data in its ordinary capacity.
The computer is not improved by executing the steps. It is a tool to perform something that could otherwise be done manually. 

Argument:

    PNG
    media_image3.png
    293
    493
    media_image3.png
    Greyscale

Response:
Applicant’s background [3} seems to indicate the underlying concepts would traditionally be done by a person.
Adding a computer to a perform a process that could otherwise be done manually does not provide an improvement or a practical application/significantly more.
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
There’s nothing in the claims that improve the functionality of the computer. It is just a tool to implement the steps.
Argument:

    PNG
    media_image4.png
    121
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    109
    514
    media_image5.png
    Greyscale

Response:
There’s nothing in the claims that indicates a huge computational workload. From the examiner’s perspective it could be applied to simple manufacturing processes with few components.
Applicant’s background [3} seems to indicate the underlying concepts would traditionally be done by a person.
Adding a computer to a perform a process that could otherwise be done manually does not provide an improvement or a practical application/significantly more.
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
There’s nothing in the claims that improve the functionality of the computer. It is just a tool to implement the steps.

Argument:

    PNG
    media_image6.png
    379
    544
    media_image6.png
    Greyscale

Response:
There’s nothing in the claims that indicates a huge computational workload. From the examiner’s perspective it could be applied to simple manufacturing processes with few components.
Applicant’s background [3} seems to indicate the underlying concepts would traditionally be done by a person.
Adding a computer to a perform a process that could otherwise be done manually does not provide an improvement or a practical application/significantly more.
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
There’s nothing in the claims that improve the functionality of the computer. It is just a tool to implement the steps.

Argument:

    PNG
    media_image7.png
    318
    535
    media_image7.png
    Greyscale

Response:
The manufacturing execution system does not perform the claimed steps. It receives a SOP and performs a search.
Being done by a computer is not relevant if the computer is just a tool to perform an abstract idea. See MPEP 2106.05(f).
Furthermore, see MPEP 2106.04(a)(2)(III)(C) section “A Claim That Requires a Computer May Still Recite a Mental Process.”
Argument:

    PNG
    media_image8.png
    93
    607
    media_image8.png
    Greyscale

Response:
The examiner disagrees for reasons described above.
Argument:

    PNG
    media_image9.png
    183
    546
    media_image9.png
    Greyscale

Response:
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
There is nothing implemented by applicant that improves the functioning of the computer. The computer is simply a tool to efficiently a steps that would otherwise be done by the referenced technologist.

Argument:

    PNG
    media_image10.png
    130
    543
    media_image10.png
    Greyscale

Response:
The improvement is the same one that would occur with any use of a computer to do a task that is easily automated. Such an improvement is not an improvement to the functioning of the computer, but is using the computer as a tool to implement something that could otherwise be done manually.
Claim Objections
Claim 5 is objected to because of the following informalities:  it is dependent on claim 14 (a system) but is a method claim. It’s believed applicant intended to make it dependent on claim 1. For the purposes of examination, it will be interpreted that way. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 3, 5, 6 and 8 recite:
1. (Currently Amended) A material assignment method, performed by computer equipment and comprising:
	(A) acquiring a product structure, wherein the product structure comprises identifications of materials required for manufacturing a product;
	(B) acquiring manufacturing resources and process files;
	(C) creating an initial process list comprising process information and operating step information required for manufacturing the product;
	(D) associating the product structure, the process file and the manufacturing resources to the initial process list to generate a target process list;  
	(E) acquiring the target process list associated with the product structure and corresponding relationships between preset operating steps and the identifications of materials;
	(F) traversing the process information and the operating step information in the target process list;
	(G) comparing a name of an operating step in the target process list with names of preset operating steps in the corresponding relationships between the preset operating steps and the identifications of materials;
	(H) determining an identification of a material corresponding to the operating step in a process in response to the name of the operating step is same as a name of a preset operating step;
	(I) storing the name of the operating step and the identification of the material 2 AFDOCS/25968429.1corresponding to the operating step in a preset storage structure, to generate an initial assignment list of the product;
	(J) determining whether an identification of any material corresponding to an operating step in the initial assignment list is same as an identification of the any material comprised in the product structure;
	(K) taking the initial assignment list as the material assignment process list of the product in response to that the identification of any material corresponding to an operating step in the initial assignment list is the same as the identification of the any material comprised in the product structure; and
	(L) generating a standard operating procedure of the product according to the material assignment process list of the product;
	wherein after generating the initial assignment list of the product, the method further comprises:
	(M) determining whether an identification of a material in the product structure is not in the initial assignment list;
	(N) determining a corresponding operating step assigning the material in the target process list in response to that the identification of the material in the product structure is not in the initial assignment list; and
	(O) generating the material assignment process list of the product by adding a corresponding relationship between the identification of the material and the corresponding operating step in the initial assignment list;
	wherein the determining whether an identification of a material in the product structure is not in the initial assignment list, comprises:
	(P) determining an identification of a material in the product structure is not in the initial assignment list, in response to that the material version in the product structure is updated; 	(Q) determining an identification of a material in the product structure is in the initial assignment list, in response to that the material version in the product structure is not updated; or 
	(R) determining an identification of a material in the product structure is not in the initial assignment list, in response to that an operating step, with the name of the operating step being different from the name of the operating step in the product structure, exists in the target process list;
	(S) determining an identification of a material in 3 AFDOCS/25968429.1the product structure is in the initial assignment list, in response to that an operating step, with the name of the operating step being different from the name of the operating step in the product structure, does not exist in the target process list or determining an identification of a material in the product structure is not in the initial assignment list, in response to that no preset corresponding relationship exists between identification of at least one material in the product structure and an operating step; 	(T) determining an identification of a material in the product structure is in the initial assignment list, in response to that preset corresponding relationships exist between identifications of all materials in the product structure and operating steps;
	wherein after the generating a standard operating procedure of the product according to the material assignment process list of the product, the method further comprises:
	(U) distributing the standard operating procedure of the product to a manufacturing execution system;
	(V) searching, by the manufacturing execution system, whether a corresponding relationship exists between the standard operating procedure of the product and a mass production project in the manufacturing execution system according to product number;
	(W) distributing material of the product and the standard operating procedure of the product to the production line, in response to that a corresponding relationship exists between the standard operating procedure of the product and the mass production project.  
3. (Previously Presented) The method of claim 1, wherein (X) the material assignment process list of the product is generated by updating the initial assignment list in response to that the identification of any material corresponding to an operating step in the initial assignment list is different from the identification of the any material comprised in the product structure.  
5. (Currently Amended) The method of claim 1, further comprising: updating the corresponding relationships between preset operating steps and identifications of materials based on the corresponding relationship between the identification of the material and the corresponding operating step.
6. (Previously Presented) The method of claim 1, wherein each operating step 4 AFDOCS/25968429.1comprises a site of the operating step in a production line; and each corresponding relationship between a preset operating step and an identification of a material comprises a corresponding relationship between a site of the preset operating step in the production line and the identification of the material; said determining in sequence corresponding relationships between the respective operating steps in the target process list and identifications of materials based on a set sequence and according to the target process list associated with the product structure and corresponding relationships between preset operating steps and identifications of materials comprises: determining in sequence corresponding relationships between sites of the respective operating steps in the target process list in the production line and identifications of materials based on a set sequence and according to the target process list associated with the product structure and corresponding relationships between sites of preset operating steps in the production line and identifications of materials.  
8. (Original) The method of claim 1, further comprising: distributing the standard operating procedure to a production line, and distributing the materials to the production line according to the standard operating procedure; and determining whether the materials distributed to the production line are consistent with materials requisitioned in the production line by scanning a two-dimensional code of the materials distributed to the production line.  

Claims 1, 3, 5, 6 and 8, but for the additional elements of computer equipment to perform the method, a manufacturing execution system and “scanning a two-dimensional code” (claim 8) recite a mental process and method of organizing human activity.
Regarding claim 1:
Step A can be considered to cover both a method of organizing human activity or a mental process. A person could acquire information about a process by reading a sheet of paper (mental process), or they could physically acquire the information by retrieved workplans from a file folder (method of organizing human activity).
Step B can be considered a method of organizing human activity. A person can physically retrieve various information and materials from various storage locations.
Steps C-H, J-T all describe observations, evaluations or judgments which can be considered mental processes. See MPEP 2106.04(a)(2).
Step I can be considered a mental process. A mental process can utilize pen/paper. For instance, a person could write down a table relating materials to operating steps.
Steps U and W describe a method of organizing human activity. Physically distributing information and materials to organize a production process is organizing human activity.
Step V describes a mental process. Searching for a matching relationship is an evaluation that but for the recitation of the manufacturing execution system could otherwise be done mentally.
Regarding claim 3, the recited step X can be done mentally. A person is mentally capable of updating a list.
Regarding claim 5, updating relationships could be done mentally and would thus be considered a mental process.
Regarding claim 6, the wherein clause just further limits the abstract idea of claim 1. The recited step can be done mentally. A person is mentally capable of determining corresponding relationships.
Regarding claim 8, the recited distribution step is a method of organizing human activity. A manager could give his workers a sheet of paper with instructions. The recited determining step is a mental process could mentally determine if the output of the scanning process is consistent with underlying data. But the scanning process itself is considered an additional element.

Claims 1, 3, 5, 6, 8 recite an abstract idea as detailed above with additional elements of computer equipment, a manufacturing execution system and a scanning process to scan a 2D barcode.


The computer equipment and manufacturing execution system are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more. 
The 2-D code scanning is considered either insignificant extra-solution activity (data gathering) or generally linking to a particular technological environment (barcode scanning). Per MPEP 2106.05(g) and MPEP 2106.05(h) this is neither a practical application nor significantly more. Additionally evaluated under 2B, 2D barcode scanning is recognized as conventional technology. See MU 20090108057 A1 paragraph 3.

Thus claims 1, 3, 5, 6 and 8 are considered to be directed to an abstract idea without a practical application or significantly more.
Claims 9, 11, 13, 14, and 16 are a reformatted version of claims 1, 3, 5, 6 and 8 (method->system) with the same additional elements. They are considered to recite the same abstract idea.
Claim 17 is a reformatted version of claim 1. The computer equipment additional element is further defined to include a medium and program codes. It is considered to not provide a practical application or significantly more for the same reasons as described previously


For the reasons above, claims 1, 3, 5, 6, 8, 9, 11, 13, 14, 16 and 17 are considered to be directed to an abstract idea without a practical application or significantly more.

Claim status
Regarding claims 1, 3, 5, 6, 8, 9, 11, 13, 14, 16 and 17 are considered to distinguish over the art for reasons specified in the 12/8/2021 action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pascarella (US 8224471 B2), Tamaru (US 7584211 B2), Nakajima (US 7526441 B2) disclose tools for managing product structures in relation to available components. Seaman (US 20090198365 A1), Wik (US 7433747 B2) disclose tool for managing an assembly/manufacturing sequence of a product in relation to components. NPL Akyar discloses guidelines for SOP in manufacturing. NPL “Product Structure Modeling” discloses how data modeling can be used to manage information and products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687